Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 12/01/2021 with an AFCP 2.0 request, wherein in the Amendment claims 1, 16, 28, 30 are amended, and claims 3, 18 are canceled, wherein with the Amendment claims 1, 2, 4-17, 19-30 are pending, wherein Claims 1, 16, 28, 30 are recited in independent form. 
Regarding claims 1, 16, 28, 30 the claims 1, 28 are amended to contain the additional limitations “determining an alignment of a sub-protocol data unit of the medium access control layer within the first code block group, with a boundary of the first code block group, or within a code block; and delivering, to the medium access control layer of the user equipment and based at least in part on the mode for processing the transport block and based at least in part on determining the alignment of the sub-protocol data unit, the one or more decoded bits of the one or more decoded code blocks in the first code block group before completing the decoding of the second code block group” wherein the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. claims 16 and 30 are amended in to include the additional limitations “aligning, based at least in part on transmitting the indication, a sub-protocol data unit of the medium access control layer within a first code block group of the transport block, with a boundary of the first code block group, or within a code block; and transmitting, to the user equipment and based at least in 
The noted limitations, when considered in combination with ALL the other limitations of claims 1, 16, 28, 30, serve to distinguish the present invention over U.S. Patent Publication No. 2019/0334664 to Guan et al. (hereinafter d1) and U.S. Patent Publication No. 2018/0278370 to Jeong et al. (hereinafter d2) which represents the closest prior art made of record by the Examiner, as well as any other art made of record. 
The prior art sets forth relevant disclosure wherein d1 teaches a system including a user equipment (see d1 Fig. 1 element 120) which includes a processing unit or processor (see d1 Fig. 11-12 elements 1102, 1202), and a base station (see d1 Fig. 1 element 110) which includes a processing unit or processor (see di Fig. 9-10 elements 901, 1001), wherein the elements of the system (including both the user equipment and base station) comprise at least a computer readable storage medium coupled to a processor (i.e. Memory) storing instruction wherein when executed by the processor causes the device to perform methods (see d1 para. 0091, 0278) which are generally applicable in the field of mobile/wireless communication (see d1 para. 0002), including wherein a terminal device receives a first transport block based on first scheduling information, wherein first scheduling information includes control information 
However regarding determining an alignment of a sub-protocol data unit of the medium access control layer within the first code block group, with a boundary of the first code block group, or within a code block, wherein delivering the one or more decoded bits of the one or more decoded code blocks in the first code block group is based at least in part on the determining, the noted sections of d1 including paragraphs 
D1 also states that "the terminal device obtains the division manner of the first transport block," where "the division manner may be a division manner based on logical sequence numbers of the CBs," or "the division manner may be a division manner based on a time frequency resource occupied by the CBs in the first transport block." Id.   [0139]. Therefore, d1 discusses a terminal device receiving control information that corresponds to the first transport block and a division manner that may be based on logical sequence numbers or a time- frequency resource occupied by the code blocks among other examples. However, D1 does not discuss how the division manner or control information teaches or suggests an alignment of a sub-protocol data unit of the 
Therefore, for at least these reasons, independent claims 1, 16, 28, 30 are allowable over any combination of the art made of record. Dependent claims 2, 4-15, 17, 19- 27, 29 each depend from one of independent claims 1, 16, 28, and 30, and are therefore allowable for at least the same reasons that independent claims 1, 16, 28, and 30 are allowable as the claims contain the limitations addressed above by virtue of dependence. 
 Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 10, 28, 30 nor can the limitations be construed as being taught by using any obvious and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050169205 A1 to Grilli et al. which discloses adjusting different streams and for recovering content from each data block during such transitions are also provided so that data is not lost during a transition. In addition, mechanisms for realigning data during decoding at a receiving terminal.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643